Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do on 2/9/2022.
The application has been amended as follows: 
Claim 24 line 14: delete “Mth” and insert – Mth --
Claim 28 line 4: delete “a” and insert – the --
Claim 32 line 12: delete “Mth” and insert – Mth --
Claim 36 line 4: delete “a” and insert – the --
Claim 37 line 13: delete “Mth” and insert – Mth --
Claim 41 line 4: delete “a” and insert – the –

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an 	APPARATUS, METHOD, AND STORAGE MEDIUM FOR CONVERTING A COLOR IMAGE TO A MONOCHROME IMAGE.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 24: “... in a case where the obtained number (M) of the color values is less than N (M<N), the convertor performs the conversion using monochrome values from the lightest monochrome value to the Mth lightest monochrome value without using monochrome values from a M+1 lightest monochrome value to the Nth lightest monochrome value among the N monochrome values for the conversion.”
Independent claims 32 and 37 are similarly cited as claim 24 above.
Dependent claims 25-28, 33-36 and 38-41 are inherently allowed.
The closest prior art to Nagasaka, US Patent 11095794, discloses alternative conversion methods starting with the smallest achromatic color signal value.  However, Nagasaka does not anticipate nor render obvious the conversion method as specifically cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672